Citation Nr: 1631951	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  13-32 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In September 2015, the Veteran had a hearing before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has a back disability due to active duty service.  He elaborates in his September 2015 hearing that he was involved in a motor vehicle accident and sought treatment for his back in-service.  He sought treatment for his back disability two years after discharge and continued to see other private physicians for his back disability since that time.  He became unemployed due to his low back disability in the early 1990's and was denied Social Security Administration (SSA) disability benefits in approximately 2005.  He again applied for SSA disability benefits in "probably 2006," and later asserts "I draw disability."  Additionally, his representative alleges the Veteran saw private radiologists in the Texarkana area in 2012 and 2013.  

First, the Board notes the earliest medical records associated with the claims file are from Dr. D. in February 2007.  Since the Veteran avers he sought treatment for his back disability two years after service, was seen by private physicians since that time, and the Veteran's representative avers the Veteran saw private radiologists in the Texarkana area in 2012 and 2013, the RO should attempt to associate such records with the claims file.  

Secondly, the Veteran asserts he became unemployed due to his back disability in the early 1990's and was denied SSA disability benefits in approximately 2005.  He again applied in "probably 2006," and later asserts "I draw disability."  However, there is no documentation in the claims folder that the Veteran applied for SSA disability benefits, was denied SSA disability benefits, or is receiving SSA disability benefits.  Such records, if they exist, could have a dispositive effect on the Board's decision.  VA must make reasonable attempts to obtain relevant records held by a government agency.  38 C.F.R. § 3.159(c)(2).  Therefore, the RO should make reasonable attempts to obtain the SSA records.
  
In 2011, an opinion was obtained as to the relationship between the Veteran's back condition and his service.  Part of the examiner's rationale for the negative opinion was that the Veteran's current back problems began many years after service.  If evidence is obtained pursuant to this remand showing treatment at an earlier date, that may alter the basis of the opinion.  Therefore, another opinion should be sought if medical evidence is obtained showing treatment earlier than 2007. 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete release forms so the RO can request his records from any post-service physician he saw prior to 2007 for his back disability and any private radiologists in the Texarkana area in 2012 and 2013.  If such records are unavailable, the RO should ensure all procedures are followed and a memorandum detailing the efforts made should be prepared for the file. 

2. Also, attempt to obtain any records from the Social Security Administration.  Reasonable efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The unavailability of such records must be documented for the record, and the Veteran must be notified of the efforts expended.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2). 

3. If, and only if, any evidence is obtained pursuant to the above instructions that shows treatment for back symptoms prior to 2007, then the claims file should be forwarded to a VA examiner for an opinion as to whether it is as likely as not the current back conditions are related to the in-service back injury/treatment.

4. Then, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

